 

FILED

UNITED STATES DISTRICT COURT July 8, 2019
EASTERN DISTRICT OF CALIFORNIA |. cex usosdnict court

EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:19-cr-00106 JAM
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
JULIO ADRIAN JIMENEZ SEVILLA,
Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release JULIO ADRIAN JIMENEZ

SEVILLA ,
Case No. 2:19-cr-00106 JAM Charge 21 USC § 841(a)(1); 18 USC § 922(q)(1) ,

from custody for the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000 Co-signed
X Unsecured Appearance Bond$ by Mayra De Leon

and Andrew Long

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

(Other):_Defendant to be released upon defendant's
passport surrendered to the Court and appearance
bond co-signed and filed. Defendant to be released 9

AM the following morning directly from USM to Pretrial

 

Services. Pretriat relea nditions as stated on

record in open court.

 
Issued at Sacramento, California Oe 8, 2019 at 2:00 PM.

Zest).

 

 

Magistrate Sedge Kendall J. Newman

 
